Bullard. J.
This case is similar to the two last decided of the same plaintiffs v. Thenet et al. (9 Rob. 34), and the Same v. Du-tel, (9 lb. 36). It was instituted to recovhr other slaves belonging to the same estate, and sold at' private sale to the defendant. The evidence of notice to the defendant of the title of the estate of Alexander Leo Fenwick, is somewhat different. It is not shown that he was personally informed by the witness, as sworn to in the two last cases. But it is shown that the slaves had been seized by the sheriff as the property of Joseph Fenwick; that they were offered for sale, but not sold; that it was a matter of general notoriety on that occasion, that the slaves did not belong to Joseph Fenwick, and that the defendant, Theriot, was present. The witness testifies that he had conversations with several persons who knew the fact, and, in his conversations with them, announced the true ownership. Witness’ father did the same, but does not know that Theriot was present at these conversations, or that he knew that the slaves did not belong to Fenwick.
The circumstance that the slaves could not be sold by the sheriff, in consequence of a general knowledge of Fenwick’s want of title, when Theriot was present, probably with a view to bid for the slaves, which he afterwards purchased, furnishes such a presumption of his knowledge of the defect of title in his vendor, that we do not feel authorised to say that the court erred in giving judgment against him for the slaves.

Judgment affirmed.